OPINION.
Phillips :
The taxpajwr claims the right to deduct in 1920 depreciation in the sum of $30,000, representing ten-twelfths of $36,000 paid by it for 9,000 subscriptions obtained upon and as a part of the purchase by it of all the assets of a corporation publishing a daily newspaper. The taxpayer urges that, as all of these subscriptions expired within a period of 12 months, it is entitled to write off within that period the total amount paid for such subscriptions. This necessarily involves the proposition that at the end of such period the subscription list purchased by it had no value. We can not agree that this is so, nor can we agree that what the taxpayer purchased was 9,000 contracts expiring within 12 months. It purchased an asset which was a subscription list subject to fluctuations from time to time.